DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s arguments/remarks submitted on November 25, 2020 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 1-20 are pending. Claims 16 and 17 are withdrawn. Claims 1-15 and 18-20 are under consideration in this action.

Terminal Disclaimer
The terminal disclaimer filed on November 25, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending reference Application No. 15/758,061 and 15/758,066 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15 and 18-20) in the reply filed on August 2, 2019 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (Das) (US 2016/0296430 A1; of record) and Mausner (US 5,254,331; of record).
	Applicant claims a cosmetic composition comprising at least 20% by weight of an aqueous component an a lipophilic component in the form of water in oil emulsion, oil in water emulsion, or having the aqueous component separate from the lipophilic component in two separate layers (biphasic 

	Das discloses a multi-layered cosmetic composition suitable for topical application (abstract). Das defines “cosmetic composition” to mean compositions suitable for topical application on mammalian keratinous tissue (para.0025); and defines “keratinous tissue” to include skin (para.0029).
	Das discloses that their multi-layered cosmetic composition provides skin conditioning benefits and enhanced aesthetic and sensorial in-use experience (para.0001). The multi-layer composition formed with separate oil, alcohol and water layers will often comprise compounds that are incompatible with each other. The different layers are typically separate when at rest, and form an emulsion when agitated. This way, the incompatible compounds are kept separate until the time of use of the cosmetic. In addition to enabling the presence of different incompatible compounds, such multi-layer compositions are typically visually appealing and provide an interactive experience for the user (para.0002).
	Das’s multi-layer cosmetic compositions formulated for topical application to mammalian keratinous tissue comprises at least two separate layers in direct contact with one another (reading on biphasic form) where: (1) a bottom aqueous layer comprising a polymer selected from the group consisting of polysaccharides, sodium hyaluronate, and combinations thereof, and (2) a top oil layer comprising natural oils and synthetic oils. When agitated, the aqueous layer and oil layer mix together to form a single, homogenous composition, ready for application by a user (para.0033; Fig.1A-1C).
	The multi-layer composition may contain one or more oils in the oil layer. These oils may be natural (e.g. mineral and/or vegetable) and synthetic, or a combination thereof. Among the suitable oils include triglycerides (para.0034, 0036). The multi-layer composition comprises from 20%, 30%, 35%, and 40% to 50%, 60%, 70%, and 80% by weight of the composition of an oil layer (reading on lipophilic component) (para.0037). The oil layer may also contain silicone oil (para.0039, 0073).
	The multi-layer composition comprises from about 20%, 30%, or 40% to about 50%, 60%, 70%, or 80%, of the aqueous layer (para.0041). 
buffers, pH regulators, humectants, preservatives, dyes (coloring agents), softeners, and mixtures thereof. These ingredients may provide benefits to the user and/or enhance the visual appearance or sensory experience for a consumer. Das, for example, exemplifies the inclusion of glycerin (humectant) in an amount of 5% by weight of the composition (para.0050-0055, 0072, 0073).
The composition may further include antioxidants. The composition may further include active(s), such as enzymes (para.0050-0055). 
The multi-layer composition may take the form of a cream (para.0061).

	Das does not appear to explicitly disclose wherein the lipophilic component comprises at least one ester selected from neopentylglycol dipelargonate, glycerol tripelargonate, or mixtures thereof. Mausner is relied upon for this disclosure. The teachings of Mausner are set forth herein below.

Mausner discloses that glyceryl trinonanoate (also known as glyceryl tripelargonate) is a fatty acid ester of glycerol that is known to be used in the oil component of topically applied, aqueous skin care compositions (col.1, lines 24-36; col.2, lines 28-32; col.8, lines 61-66). Mausner discloses that the composition acts to prevent or correct deleterious effects on the skin such as stress, sensitivity, irritation, wrinkles, improve firmness and elasticity of the skin, and exerts significant improvement of the skin barrier effect against external aggression, resulting in a much less lined and significantly denser, firmer, and smoother skin. Such skin will also be significantly hydrated or moisturized (col.1, lines 24-33).	

As discussed above, Das discloses skin care compositions (title), which may take the form of a cream. Das also discloses that their oil layer of their composition may include triglycerides. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant application to combine the teachings of Das with the teachings of Mausner, and include Mausner’s 
	With regards to the amounts and ranges disclosed by the prior art references discussed above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 1-4, 6, 8, 11, 12, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thevenet (US 2008/0268003 A1;of record) and Mausner (US 5,254,331; of record).
	Applicant claims a cosmetic composition comprising at least 20% by weight of an aqueous component an a lipophilic component in the form of water in oil emulsion, oil in water emulsion, or having the aqueous component separate from the lipophilic component in two separate layers (biphasic form, wherein the said lipophilic component comprises at least one ester selected from neopentyl glycol dipelargonate, glycerol tripelargonate, or mixtures thereof.

	Thevenet discloses a cosmetic composition used for making up keratinous materials, such as skin (abstract; para.0002, 0242). In particular, Thevenet’s composition is directed to a composition that is capable of providing coverage and of producing a color that is relatively saturated, so as to make it possible, in a single operation, to obtain makeup that is both covering and colored (para.0010).
	The composition may be in any form that is normally used for topical application. In particular, the composition may be an oil-in-water emulsion or a water-in-oil emulsion (para.0239).
aqueous phase, which comprises water. The aqueous phase may be present in the composition in an amount ranging from 0.1-90% by weight, more particularly in the range 0.1-60% by weight (para.0185, 0187, 0196). 
The composition may also comprises at least one fatty phase, which includes at least one fat that is liquid at ambient temperature and at atmospheric pressure (para.0339). As a liquid fat, the fatty phase of the composition comprises at least one volatile or non-volatile oil, or a mixture thereof (para.0341). The oils (reading on lipophilic component) represent 0.05% to 60% by weight, and preferably 0.05 to 60% by weight of the composition (para.0359). Among the suitable oils that may be included are oils of high molecular weight, such as pentaerythrityl tetrapelargonate (para.0369).
Among the suitable non-volatile hydrocarbon oils include triglycerides in which the fatty acids can have a variety of chain lengths in the range C8 to C24, said chains possibly being linear or branched, saturated or unsaturated (para.0349-0351). The non-volatile oils may be present in the composition of the cosmetic of the invention at a concentration lying in the range 0.01-90% by weight, more particularly 1-70% by weight relative to the total weight of the composition (para.0358).
	The composition may also contain at least one wax (para.0371).
	The composition may include pigments in an amount of less than 0.5% by weight (para.0210-0212).
	The composition may also contain one or more cosmetically, dermatologically, hygienically, or pharmaceutically active ingredients (para.0235, 236). The cosmetic composition may also contain ingredients which are routinely used in cosmetics, such as surfactants, preservatives, fragrances, and antioxidants (para.0237).

Thevenet does not appear to explicitly disclose wherein the lipophilic component comprises at least one ester selected from neopentylglycol dipelargonate, glycerol tripelargonate, or mixtures thereof. Mausner is relied upon for this disclosure. The teachings of Mausner are set forth above and incorporated herein.
8 to C24. 
One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant application to combine the teachings of Thevenet with the teachings of Mausner, and include Mausner’s glyceryl tripelargonate (triglyceride made of C9-fatty acid) into Thevenet’s cosmetic compositions, in particular into the oil component of Thevenet’s compositions. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Thevenet explicitly discloses triglycerides in which the fatty acids have a variety of chain lengths in the range C8 to C24 as a suitable oil for their oil component, and Mausner discloses that glyceryl tripelargonate is a triglyceride (made of C9-fatty acid) that is known to be used in the oil component of topically applied skin care compositions.
With regards to the amounts and ranges disclosed by the prior art references discussed above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thevenet (US 2008/0268003 A1; of record) and Mausner (US 5,254,331; of record) as applied to claims 1-4, 6, 8, 11, 12, 14, 15, 19, and 20, further in view of Von Der Fecht et al. (Von Der Fecht) (US 2015/0011654 A1; of record).
	Applicant’s claims are set forth above and incorporated herein. Applicant further claims wherein the oil-based emulsion further comprises from 0.3-15% by weight of one or more emulsifying agents with HLB from 3 to 6.

Thevenet and Mausner, and the motivation for their composition as they apply to claims 1-4, 6, 8, 11, 12, 14, 15, 19, and 20 are set forth above and incorporated herein.

	The combined teachings of Thevenet and Mausner do not appear to explicitly disclose the composition comprises from 0.3% to 15% by weight of one or more emulsifying agents with HLB from 3 to 6. Von Der Fecht is relied upon for this disclosure. The teachings of Von Der Fecht are set forth herein below.

	Von Der Fecht discloses cosmetic and/or dermatological preparations based on a water-in-oil emulsion comprising at least two W/O emulsifiers which differ in their HLB value by at most 1 (para.0001, 0026). 
Emulsifiers make it possible for two immiscible liquids (for example oil in water) to be able to combine to give an emulsion (para.0037). The combination of the two W/O emulsifiers which differ only in their HLB value by at most 1 leads to preparations which are more stable and sensorily more pleasant than without the combination (para.0036, 0046, 0047).
	Preferred W/O emulsifiers are selected from diisostearoyl polyglyceryl-3 dimer dilinoleate and polyglyceryl-4 diisostearate/polyhydroxystearate/sebacate. They have an HLB value of about 5 (para.0027).
	The W/O emulsifiers are preferably in the range from 1 to 5.5% by weight, based on the total mass of the cosmetic preparation (para.0032).

	As discussed above, the combined teachings of Thevenet and Mausner are directed to cosmetic emulsions. Thevenet discloses that the emulsion may be a W/O emulsion. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Thevenet and Mausner with the teachings of Von Der Fecht, and add Von Der Fecht’s mixture of two W/O emulsifiers discussed above (which have an HLB value of about 5) into the 
	With regards to the amounts and ranges disclosed by the prior art references discussed above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.
	
Claims 1, 6-9, 11-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Berillouet et al. (Berillouet) (US 2005/0196347 A1; of record) and Mausner (US 5,254,331; of record), and evidenced by Seppic (SIMULSOL™ 165; of record).
	Applicant claims a cosmetic composition comprising at least 20% by weight of an aqueous component an a lipophilic component in the form of water in oil emulsion, oil in water emulsion, or having the aqueous component separate from the lipophilic component in two separate layers (biphasic form, wherein the said lipophilic component comprises at least one ester selected from neopentyl glycol dipelargonate, glycerol tripelargonate, or mixtures thereof.

	Berillouet discloses sprayable oil-in-water emulsions comprising at least 5% of lipophilic active ingredients and wherein the emulsion contains at least 15% of oil phase (para.0009). Berillouet discloses that sprays are attractive as a vehicle to apply liquid formulations on the skin such as in skin care and cosmetic applications. Sprays are convenient to use and typically allow a more controlled and even application of the formulation to the skin (para.0002).
waxes, as long as the complete oily mixture is liquid at ambient temperature (para.0026).
In an embodiment, the oil phase contains triglycerides, in particular tri-C6-30 fatty acid glycerides, more in particular tri-C8-30 fatty acid glycerides (para.0028).
The aqueous phase in the O/W emulsions may be pure water, but usually contains one or more hydrophilic components, such as preservatives and chelating agents (para.0045).
The O/W emulsions additionally contain one of more emulsifiers suitable for making oil-in-water emulsions. The emulsifiers are preferably non-ionic emulsifiers (para.0047, 0050-0062). The emulsion may comprise from about 1% to 10% of emulsifier (para.0065). Among the suitable emulsifiers include a mixture of PEG-100 stearate and glyceryl stearate (para.0053, 0125), which as evidenced by Seppic, has an HLB of about 11 (pg.1, Specificities).
The emulsions may contain active ingredients for application to the skin. The active ingredients can be present in various concentrations, but usually represent in a quantity in the range of from 0.01-10% (w/w) expressed to the total weight of the emulsion (para.0066-0068).
Berillouet’s emulsions can also be used in sunscreen applications and in that instance the form of sunscreen sprays. In these products, the lipid and/or aqueous phase contains one or more sunscreen filters which are for example organic substances that are capable of absorbing ultraviolet radiation and to set free the absorbed energy as longer-wave radiation (para.0071-0090). 
In specific embodiments, sprayable oil-in-water emulsions, which are sunscreen formulations, having an SPF greater than or equal to 40, comprising an oil-in-water emulsion wherein the emulsion contains from 15-40% of an oil phase (para.0091), which would leave the emulsion containing from 60-85% of a water phase. The emulsion may contain 5-30% of lipophilic UV filters (para.0092; Berillouet claim 9).
preservatives, which are useful for substantially preventing microbial decomposition, in an amount of from about 0.01-10% by weight of the composition (para.0119). The emulsion may contain antioxidants, which are used to increase shelf life and stability of the compositions, in an amount of from about 0.001-20% by weight of the composition (para.0120). The emulsion may contain chelating agents, which assist the stabilization of the emulsions, in an amount of from about 0.001-20% by weight of the composition (para.0121).

Berillouet does not appear to explicitly disclose herein the lipophilic component comprises at least one ester selected from neopentylglycol dipelargonate, glycerol tripelargonate, or mixtures thereof. Mausner is relied upon for this disclosure. The teachings of Mausner are set forth above and incorporated herein.

As discussed above, Berillouet discloses a topically applied composition, and discloses that the oil phase of the composition comprises tri-C8-30 fatty acid glycerides. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to combine the teachings of Berillouet and Mausner and try using glyceryl tripelargonate as the tri-C9 fatty acid glyceride in Berillouet’s composition as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Berillouet discloses the use of tri-C8-30 fatty acid glycerides in the oil phase of their composition, and Mausner discloses that glyceryl tripelargonate is a tri-C9 fatty acid glyceride that is known to be used in the oil component of topically applied skin care compositions.
	With regards to the amounts and ranges disclosed by the prior art references discussed above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
.

Response to Arguments
Applicant's arguments filed November 25, 2020 have been fully considered but they are not persuasive.
(1) Applicant argues that Mausner discloses the use of tripelargonate glycerol in combination with macadamia nut oil and tallow, and a person of ordinary skill in the art having knowledge of the existence of the tripelargonate glycerol ester based on Mausner would not have selected this specific ester among the cited esters isolated from macadamia nut oil and tallow for use in a composition according to Das as an oily component in the absence of an inventive non-obvious step.
	Applicant argues that this is also due to the surprising differences in glycerol tripelargonate compared to esters of similar structure such as glyceryl C8-C10. Applicant notes that an example of the differences is the ability of glycerol tripelargonate to disperse pigments as clearly shown in example 18 of the application, or to solubilize sunscreens as shown in examples 19-20. 
	Applicant further notes that the comparison data in example 18 show a wet point significantly closer to the flow point, with consequent saving of solvent and superior performances of fluidity and uniformity in aqueous compositions compared to a similar composition with glyceryl C8-C10. Applicant argues that this minimal difference between Fp and Wp results in considerable advantage as it enables significant cost savings on the final composition (wherein about 30% less solvent is required).
	Applicant argues that these properties are in no way suggested by Mausner or derivable by combining the teachings of Mausner with Das, Thevenet, or Berillouet.

	With regards to Applicant’s argument (1), the traversal argument is not found persuasive. Mausner discloses that the “oil component [of their skin cream composition] can comprise macadamia nut oil, tallow, and a medium-chain fatty acid ester of glycerol selected from the group consisting of glyceryl triheptanoate, glyceryl trioctanoate, glyceryl trinonanoate, and mixtures thereof.” (col.2, ln.28-32). Thus, Mausner does not appear to explicitly mandate that the medium-chain fatty acid ester of glycerol be used in combination with macadamia nut oil and tallow, but rather, that it may be in used in combination. Although the combination of macadamia nut oil, tallow, and medium-chain fatty acid ester of glycerol may be the preferred embodiment for the oil component, the disclosure is not limited to only the preferred or exemplified embodiments. Mausner also does not appear to indicate that the glyceryl trinonanoate (also 
With regards to Mausner’s combination with Das, Das discloses skin care compositions (title), which may take the form of a cream. Das discloses that triglycerides are an acceptable component for inclusion in their oil component. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant application to combine the teachings of Das with the teachings of Mausner, and include Mausner’s glyceryl tripelargonate (a triglyceride) into Das’s cosmetic composition, in particular into the oil layer of Das’s composition. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Das explicitly discloses triglycerides as a suitable oil for their oil component, and Mausner discloses that glyceryl tripelargonate is a triglyceride that is known to be used in the oil component of skin care compositions, in particular skin care creams.
With regards to Mausner’s combination with Thevenet, Thevenet discloses cosmetic compositions for application onto keratinous material, such as skin, and discloses that the compositions include an oil component which may include triglycerides in which the fatty acids can have a variety of chain lengths in the range C8 to C24.
One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant application to combine the teachings of Thevenet with the teachings of Mausner, and include Mausner’s glyceryl tripelargonate (triglyceride made of C9-fatty acid) into Thevenet’s cosmetic compositions, in particular into the oil component of Thevenet’s compositions. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Thevenet explicitly discloses triglycerides in which the fatty acids have a variety of chain lengths in the range C8 to C24 as a suitable oil for their oil component, and Mausner discloses that glyceryl tripelargonate is a triglyceride (made of C9-fatty acid) that is known to be used in the oil component of topically applied skin care compositions.
8-30 fatty acid glycerides. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to combine the teachings of Berillouet and Mausner and try using glyceryl tripelargonate as the tri-C9 fatty acid glyceride in Berillouet’s composition as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Berillouet discloses the use of tri-C8-30 fatty acid glycerides in the oil phase of their composition, and Mausner discloses that glyceryl tripelargonate is a tri-C9 fatty acid glyceride that is known to be used in the oil component of topically applied skin care compositions.
With regards to the data shown in the instant Specification pointed out by Applicant (Examples 18-20), first, it is noted that the comparisons of the ester oils are not to those disclosed in the closest prior art. Examples 18-20 compare isononyl isononanoate, caprylic/capric triglyceride, C12-15 alkyl benzoate, neopentyl glycol dipelargonate, glycerol tripelargonate, and pentaerythritol tetrapelargonate. In the rejections set forth above, the primary references disclose the inclusion of a triglyceride in the oil component of their respective skin care and/or cosmetic compositions. Mausner was relied upon for the disclosure of the specific triglyceride in each of the rejections. Mausner explicitly discloses three specific medium-chain triglycerides, glyceryl triheptanoate, glyceryl trioctanoate, and glyceryl trinonanoate as being suitable for use as the oil component in skin care compositions. The data disclosed in Applicant’s Examples 18-20 do not establish the criticality of the claimed glyceryl trinonanoate from Mausner’s three explicitly disclosed medium-chain triglycerides. 
With regards to Applicant’s Example 18, Applicant notes that the glycerol tripelargonate has revealed a Fp significantly close to the Wp, demonstrating dispersion properties even better than those of caprylic/capric triglyceride, and this minimum difference results in a considerable advantage as it enables significant cost savings on the final composition, wherein about 30% less solvent is required. The data is 
Furthermore, as noted above, Applicant has not established the criticality of glycerol tripelargonate over the closest prior art, Mausner. As discussed above, Mausner discloses glycerol tripelargonate in the alternative with glyceryl triheptanoate and glyceryl trioctanoate. Mausner also discloses that all three of these triglycerides may be used in combination with a pigment component (col.4, ln.25-37). The data in the instant Specification, however, does not establish the criticality of glycerol tripelargonate over glyceryl triheptanoate and glyceryl trioctanoate when used with a pigment.
With regards to Applicant’s Example 19, Applicant notes that for compositions having 1% and 10% TiO2, glycerol tripelargonate and pentaerythritol tetrapelargonate showed an even better dispersion of titania compared with reference solvents. The data is not commensurate in scope with the claims as glycerol tripelargonate and pentaerythritol tetrapelargonate are not necessarily required components in the instant claims. While glycerol tripelargonate and/or pentaerythritol tetrapelargonate is a required component in claim 3, the remaining claims do not include pentaerythritol tetrapelargonate, and glycerol tripelargonate is in the alternative with neopentylglycol dipelargonate. Moreover, Example 19 is directed to the performance of the ester oils with titanium dioxide. However, the instant claims do not appear to require the inclusion of titanium dioxide. 
Furthermore, as noted above, Applicant has not established the criticality of glycerol tripelargonate over the closest prior art, Mausner. As discussed above, Mausner discloses glycerol tripelargonate in the alternative with glyceryl triheptanoate and glyceryl trioctanoate. Mausner also discloses that all three of these triglycerides may be used in combination with titanium dioxide (col.4, 
With regards to Applicant’s Example 20, Applicant notes that the solubility value of butyl methoxydibenzoylmethane (organic sunscreen) was higher in the three pelargonic acid esters compared to the caprylic/capric triglyceride and C12-15 alkyl benzoate. The data is not commensurate in scope with the claims as the instant claims do not appear to require the inclusion of butyl methoxydibenzoylmethane. The instant claim 13 claims the inclusion of one or more sun filters. However, as only one UV filter is tested in Example 20 (butyl methoxydibenzoylmethane), one of ordinary skill in the art would not be able to extrapolate from the single data point to conclude that other UV filters would also have improved solubility in the claimed pelargonic acid esters. 
Furthermore, as noted above, Applicant has not established the criticality of glycerol tripelargonate over the closest prior art, Mausner. As discussed above, Mausner discloses glycerol tripelargonate in the alternative with glyceryl triheptanoate and glyceryl trioctanoate. Mausner also discloses that all three of these triglycerides may be used in combination with UV filters, such as benzophenone-4 (organic sunscreen), benzophenone-2 (organic sunscreen), and titanium dioxide (col.4, ln.20-37; col.5, ln.46-48). The data in the instant Specification, however, does not establish the criticality of glycerol tripelargonate over glyceryl triheptanoate and glyceryl trioctanoate when used in combination with UV filters.

Conclusion
Claims 1-15 and 18-20 are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616